TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00228-CV



                                    In re Armando Perez


                   ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              The petition for writ of mandamus is denied.




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: April 18, 2008